            Case 2:20-cv-00804-TSZ-MAT Document 9 Filed 09/08/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   IGOR OGORODNIKOV,

 9                             Petitioner,                Case No. C20-0804-TSZ-MAT

10          v.                                            ORDER STRIKING MOTION TO
                                                          DISMISS AND DIRECTING
11   ICE FIELD OFFICE DIRECTOR,                           GOVERNMENT TO FILE NEW
                                                          HABEAS RETURN
12                             Respondent.

13

14          Petitioner initiated this 28 U.S.C. § 2241 habeas action pro se to obtain release from

15   immigration detention or a bond hearing. (Dkt. 1.) On June 30, 2020, the Government filed a

16   habeas return and motion to dismiss, arguing that Petitioner was subject to a final order of removal

17   and therefore lawfully detained under 8 U.S.C. § 1231. (Dkt. 5.) Petitioner did not file a response.

18   On September 2, 2020, the Government informed the Court that an immigration judge had granted

19   Petitioner’s motion to reopen his removal proceedings. (Dkt. 8.) Because Petitioner is no longer

20   subject to a final order of removal, § 1231 no longer governs his detention. Thus, the Government’s

21   pending habeas return and motion to dismiss does not address the current basis for Petitioner’s

22   detention or explain why his should not be released or granted a bond hearing under the statute

23   that now authorizes his detention.

     ORDER STRIKING MOTION TO
     DISMISS AND DIRECTING
     GOVERNMENT TO FILE NEW HABEAS
     RETURN - 1
            Case 2:20-cv-00804-TSZ-MAT Document 9 Filed 09/08/20 Page 2 of 2



 1          Accordingly, the Court STRIKES the Government’s habeas return and motion to dismiss

 2   (Dkt. 5) and ORDERS the Government to file a new habeas return within 30 days that addresses

 3   the current basis for Petitioner’s detention. The Clerk is directed to send copies of this order to the

 4   parties and to the Honorable Thomas S. Zilly.

 5          Dated this 8th day of September, 2020.

 6

 7                                                          A
                                                            Mary Alice Theiler
 8                                                          United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER STRIKING MOTION TO
     DISMISS AND DIRECTING
     GOVERNMENT TO FILE NEW HABEAS
     RETURN - 2
